DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is responsive to the Request for Continued Examination filed on May 3, 2021.  Claims 1-8, 10-16 and 19-20 are pending in the case, with claims 1, 8 and 15 in independent form. Claims 1, 8, 10, 14-16 are currently amended. Claims 9 and 17-18 were previously cancelled.
Priority
Applicant’s claim for the benefit of a prior-filed provisional application 62/588,371 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-16 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. More specifically, the Examiner respectfully submits that the newly cited Ryan reference discloses the amended limitation for analyzing the photograph, wherein characteristics of the photograph are identified and stored. Please see below rejection of claim 1.
Regarding Applicant’s argument in the Remarks accompanying the current amendment, that OCR has nothing to do with the extraction of data from a photograph, the Examiner respectfully disagrees. Optical character recognition (OCR) is software used for analyzing, identifying and extracting text in an image, including an image captured by a camera, and converting the text into a machine-readable form to be used for data processing. Any image captured by a camera is a photograph regardless of whether the image captured by the camera is a picture of a person, a background, a driver’s license, or a document.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., using a photograph to extract physical characteristics of the person, taking a picture of the person at the time of signing and extracting background, clothing from the picture to be used for tagging) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Drawings Required
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  The Examiner notes that the originally filed Specification refers to Figures 1-5, however the actual Figures 1-5 are missing. See Specification, paragraphs 10-14. Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Previous Objection Claim 16 Withdrawn
Applicant’s amendment overcomes the previous objection to claim 16 regarding informalities, as set forth in the office action mailed November 25, 2020. The objection is withdrawn.

Previous Rejections - 35 USC § 112 Claims 15, 19-20 Withdrawn
Applicant’s amendment overcomes the previous rejection of claims 15 and 19-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, as set forth in the office action mailed November 25, 2020. The rejection is withdrawn.

Claim Objections
Claim 8 is objected to because of the following informalities:  lines 9-10 of claim 8 should be corrected to recite: “program instructions to identify data contained within the photograph and the document in the set of information based on the plurality of fields on the blank form.” Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  
lines 16-17 of claim 15 should be corrected to recite: “generate a completed form, wherein the completed form includes [[and]] the photograph.”
lines 18-20 of claim 15 should be corrected to recite: “analyze the completed form and apply at least one tag to the completed form, wherein the at least one tag is related to data extracted from the photograph and the geographical location and is categorized and searchable.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pennington et al. (Pub. No. US 2016/0253303 A1, published September 1, 2016) hereinafter Pennington, Snow et al. (Pub. No. US 2008/0040259 A1, published February 14, 2008) hereinafter Snow, Clark (Pub. No. US 2016/0019372 A1, published January 21, 2016) and Shetty et al. (Pub. No. US 2017/0075974 A1, published March 16, 2017) hereinafter Shetty and Ryan (Pub. No. US 2015/0269692 A1, published September 24, 2015).

Regarding claim 1, Pennington teaches:
A method for collecting a person's information, completing a form, and searching for the form (i.e., a computerized method for the processing and completion of form documents, comprising a form processing engine and a form completion engine. Pennington, Abstract, Figs 1-3, paragraphs 6, 22. The form processing engine is illustrated in more detail in FIG. 2. The form processing engine receives, retrieves, or otherwise acquires the form document and processes the form document to be later displayed and completed by the form completion engine. Pennington, Abstract, Figs 1-3), the method comprising: 
processing, by one or more processors, a blank form, wherein a plurality of fields are identified (i.e., Pennington teaches that the form document can refer to the blank form document as input by the user (processing, by one or more processors, a blank form), the captured image thereof, the digitally recreated form document, necessary accompanying documents for the form document, the completed form document, etc. Pennington, paragraph 24. 
The field extraction engine analyzes the form document for information indicative of such fields (processing, by one or more processors, a blank form, wherein a plurality of fields are identified). For each such field discovered, the field extraction engine determines a location. For example, the location may be measured using a coordinate system measuring the number of pixels to the right and up from the lower left corner of the form document to the lower left corner of the rectangle of the field. Pennington, paragraphs 37-39);
receiving, by one or more processors, a set of information, wherein the set of information includes a photograph; 
Pennington teaches that, The set of user information that is stored in the user information data store (which, for embodiments specific to tax returns may be referred to as the taxpayer information data store) may comprise user information that is useful or required in completing the form document (receiving, by one or more processors, a set of information). For example, in the tax return embodiment, the taxpayer information data store may include past years' tax returns, information extracted from the tax returns, information from previously completed form documents, and/or other data known about the taxpayer. … In some embodiments, all the information is stored as a single set. Pennington, paragraph 26.
Thus, Pennington teaches receiving, by one or more processors, a set of information. Pennington does not specifically disclose that the set of information includes a photograph.
However, Snow teaches in the field related to automated loan processing. Snow, paragraph 2. Snow, which is analogous to the claimed invention because Snow is directed toward populating form fields, teaches that, For example, scanning the identification card may comprise scanning an image of the face of a driver's license with a scanning device into a memory location on a computer. Data may then be extracted from the image by computer software capable of recognizing text within an image (the set of information includes a photograph). The data may then be used to populate fields in the loan application. The applicant may then supply data to complete the remaining fields. Snow, paragraphs 8, 10, 24-26, 32, 35, 38, 53, 66, 72.
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the method for collecting a person's information, completing a form, and searching for the form that includes receiving a set of information of Pennington to include feature of receiving the set of information that includes a photograph of Snow in order to provide a form completion process that takes less time. Snow, paragraph 5.
analyzing, by one or more processors, the set of information to identify predetermined data points 
Pennington teaches that, In Step 306, the form completion engine populates the fields with known user information from the set of user information as stored in the user information data store. The form completion engine accesses, receives, or otherwise acquires at least a portion of the set of user information. The field completion engine compares the metadata associated with each item of information in the set of user information and determines similarities. For example, to fill a field with associated field name of "Taxpayer Address," the form completion engine would search or otherwise analyze the set of taxpayer information for a corresponding or related item of information (analyzing, by one or more processors, the set of information to identify predetermined data points). If a corresponding or related item of information is located, the form completion engine will enter that item of information into the field. Pennington, paragraphs 62, 23. 
Thus, Pennington teaches analyzing, by one or more processors, the set of information to identify predetermined data points. Pennington does not specifically 
However, as discussed above, Pennington in view of Snow teaches the set of information that includes a photograph. Snow teaches that the scanner scans the face of the driver's license and transmits the scanned data to the computer. The computer receives the scanned data and extracts personal data from the scanned data. In an embodiment, the computer may extract the personal data using optical character recognition ("OCR"). The computer can then associate the personal data with fields in a computerized loan application in some embodiments. In some embodiments, the computer may associate the personal data with fields based at least on the format of the personal data. For example, the computer may recognize "9/28/52" as a date of birth based on the arrangement of numbers and "/" characters. In some embodiments, the computer may associate the personal data based on information scanned along with personal data, such as associating "9/28/52" with a "date of birth" field in a computerized loan application based on the characters "DOB" scanned from the face of the license (analyzing, by one or more processors, the set of information that includes a photograph to identify predetermined data points). In some embodiments, the computer may associate the personal data based on the location of the data within the driver's license image. Snow, paragraphs 24, 25-26. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the method for collecting a person's information, completing a form, and searching for the form that includes receiving a set of information and analyzing the set of information to identify predetermined data points of Pennington to include feature of receiving the set of information that includes a photograph and analyze the set of information that includes a photograph to identify predetermined data points of Snow in order to provide a form completion process that takes less time. Snow, paragraph 5.
analyzing, by one or more processors, the photograph, wherein characteristics of the photograph are identified and stored; 
As discussed above, Pennington teaches analyzing, by one or more processors, the set of information to identify predetermined data points. Pennington in view of Snow teaches analyzing, by one or more processors, the set of information that includes a photograph to identify predetermined data points. Pennington in view of Snow does not specifically disclose analyzing the photograph, wherein characteristics of the photograph are identified and stored. 
However, Ryan teaches in the field related to electronic devices and creating contracts between two parties. Ryan, Abstract. Ryan teaches that An example electronic device includes an identity determiner that is stored in memory and that determines and/or verifies, based on an analysis of a photograph (analyzing the photograph) or biometric data of a party to a contract, personal information about the party. A contract creator generates or creates the contract between the parties. A wireless transmitter wirelessly transmits the contract over a network (such as a cellular network or the Internet) to secure storage after the contract receives consent from both parties. Ryan, paragraph 12. Consider an example in which an example embodiment captures an image of a person and provides this image to a facial recognition system that identifies or verifies a full name of the person. For instance, the facial recognition analyzing the photograph, wherein characteristics of the photograph (facial features and characteristics) are identified (matched) and stored (database)). Ryan, paragraphs 34, 84.
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the method for collecting a person's information, completing a form, and searching for the form that includes receiving a set of information and analyzing the set of information to identify predetermined data points of Pennington to include feature of receiving the set of information that includes a photograph and analyze the set of information that includes a photograph to identify predetermined data points of Snow and the feature for analyzing the photograph, wherein characteristics of the photograph are identified and stored of Ryan in order to assist parties in creating and using contracts and to determine, identify and verify personal information of a party and to provide a form completion process that takes less time. Ryan, paragraphs 1-2, 12, 34. Snow, paragraph 5. 
populating, by one or more processors, each of the plurality of fields with sections of the set of information (i.e. In Step 306, the form completion engine populates the fields with known user information from the set of user information as stored in the user information data store (populating, by one or more processors, each of the plurality of fields with sections of the set of information). The form completion engine accesses, receives, or otherwise acquires at least a portion of the set of user information. The field completion engine compares the metadata associated with each ; 
 receiving, by one or more processors, a signature on the populated form, and applying time and location information to the populated form; 
As discussed above, Pennington in view of Snow teaches the populated form. Pennington in view of Snow does not specifically disclose receiving, by one or more processors, a signature on the populated form and applying time and location information to the populated form.
However, Ryan teaches that, Consider an example in which an electronic device captures or obtains information about a person and provides this information into a contract (populated form). For instance, this information includes, but is not limited to, a name of the person, an age of the person, an address of the person, a location of the person (such as a Global Positioning System (GPS) or geographical location) (applying location information to the populated form), a picture of the person, video of the person, terms and/or conditions of the contract, account information of the person, and other information discussed herein. Ryan, paragraph 25.
The two people agree to enter into the contract and express this agreement with an action. Examples of such an action include, but are not limited to, signing the contract (such as with a hand-written signature, an electronic signature, or a digital receiving, by one or more processors, a signature on the populated form), expressing verbal consent (such as stating an agreement or acknowledgment to enter into the contract), providing biometric data (such as giving a thumbprint), checking a box in the contract (such as a box indicating acceptance of the contract), providing a gesture (such as capturing video of a person nodding, agreeing, or stating an agreement to enter into the contract), or taking another action with respect to the contract to indicate a willingness, consent, or desire to enter into the contract. Ryan, paragraphs 30, 25. 
Consider an example in which HPED A of user A includes a client application, and HPED B of user B includes a basic application that communicates with the client application to execute an example embodiment. The basic application includes a barcode reader that reads barcodes generated by the client application and that collects a signature of user B and other information (such as a timestamp when the contract is signed, a geographical location of the HPEDs and users (time and location information), carrier details, and personal information). The client application displays a library of different pre-written partial or complete contracts (or agreements) (populated form) and enables user A to select one of these contracts. After one of the contracts are selected or accepted, the client application prepares the contract, receives or obtains a digital signature of user A, and provides this signature to the contract. A camera in HPED A captures an image or photograph of user B, and the client application generates and displays a unique barcode on a display of HPED A. A camera in HPED B scans the barcode or captures an image of the barcode, and the basic application displays an image of the contract on a display of HPED B. The basic application receives or obtains a digital signature of user B, provides this signature to the contract, and transmits the receiving, by one or more processors, a signature on the populated form and applying time and location information to the populated form) to a web server. Ryan, paragraph 88.
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the method for collecting a person's information, completing a form, and searching for the form that includes receiving a set of information and analyzing the set of information to identify predetermined data points of Pennington to include feature of receiving the set of information that includes a photograph and analyze the set of information that includes a photograph to identify predetermined data points of Snow and the feature for analyzing the photograph, wherein characteristics of the photograph are identified and stored and receiving a signature on the populated form and applying time and location information to the populated form of Ryan in order to assist parties in creating and using contracts and to determine, identify and verify personal information of a party and to provide a form completion process that takes less time. Ryan, paragraphs 1-2, 12, 34. Snow, paragraph 5.
generating, by one or more processors, a superimposed image of a completed form (i.e.  Next, in Step 106, the captured image is displayed, and in Step 108, the at least one field is overlayed on the displayed captured image. Pennington, paragraph 27. In Step 302, the form completion engine overlays the fields onto the displayed image (generating, by one or more processors, a superimposed image of form). The form completion engine accesses and analyzes the field metadata to generating, by one or more processors, a superimposed image of a completed form). The form completion engine accesses, receives, or otherwise acquires at least a portion of the set of user information. The field completion engine compares the metadata associated with each item of information in the set of user information and determines similarities. For example, to fill a field with associated field name of "Taxpayer Address," the form completion engine would search or otherwise analyze the set of taxpayer information for a corresponding or related item of information. If a corresponding or related item of information is located, the form completion engine will enter that item of information into the field. The form completion engine will continue to analyze and populate each field until complete (generating, by one or more processors, a superimposed image of a completed form). Pennington, paragraphs 62-63.); 
applying, by one or more processors, at least one tag associated with a completed form, wherein the at least one tag is searchable and the at least one tag is information which was not populated into one of the plurality of fields;
Pennington in view of Snow teaches the populated form. Pennington in view of Snow does not specifically disclose applying, by one or more processors, at least one tag associated with the populated form.
However, Ryan teaches that In addition to storing the contract, other data concerning the contract can also be stored. Such other data includes, but is not limited completed form, wherein the ) which was not populated into one of the plurality of fields) and other information discussed herein. Ryan, paragraphs 85, 84.
Consider an example in which user A with HPED A and user B with HPED B desire to exchange a contract stored on HPED A. An application or barcode generator on HPED A generates a unique barcode image or Quick Response (QR) code that displays on a display of HPED A. A barcode reader on HPED B reads the barcode (e.g., captures a picture of the barcode image with a camera) and decodes the barcode to receive or retrieve the contract. For example, the barcode includes a website link, uniform resource locator (URL), or a public or private key that enables HPED B to retrieve and open the contract. User B consents to the contract and digitally signs it. HPED B encrypts the contract and sends it to a third-party server, web service, third-party storage location, network location, or host. Submission of the contract includes deal metadata, such as information that identifies the time, date, geographical location of HPED A, geographical location of HPED B, user A, and user B. For example, the contract and the metadata are stored in an online database for archival and later retrieval (storing, by one or more processors, completed form, wherein the at least is searchable and the at least one (metadata information) is information which was not populated into one of the plurality of fields). Ryan, paragraphs 85, 84.
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the method for collecting a person's information, completing a form, and searching for the form that includes receiving a set of information and analyzing the set of information to identify predetermined data points of Pennington to include feature of receiving the set of information that includes a photograph and analyze the set of information that includes a photograph to identify predetermined data points of Snow and the feature for analyzing the photograph, wherein characteristics of the photograph are identified and stored and receiving a signature on the populated form and applying time and location information to the populated form and storing metadata information associated with a completed form, wherein the metadata information is searchable and the metadata is information which was not populated into one of the plurality of fields of Ryan in order to assist parties in creating and using contracts and to determine, identify and verify personal information of a party and to provide a form completion process that takes less time. Ryan, paragraphs 1-2, 12, 34. Snow, paragraph 5.
Thus, Pennington in view of Snow and Ryan teaches storing, by one or more processors, metadata information associated with a completed form, wherein the metadata information is searchable and the metadata is information which was not populated into one of the plurality of fields. Pennington in view of Snow and Ryan does not explicitly disclose the at least one tag and applying, by one or more processors, “at least one tag” associated with a completed form, wherein the “at least one tag” is 
However, Clark teaches in the field related to obtaining consent to use media, including entering information into an electronic consent form and storing the digital consent in a database. Clark, paragraphs 5, 6. Clark teaches that, data collection module 615 may operate to receive data from one or more users in association with the media and/or the consent form. For example, data collection module 615 may prompt a user for information such as, for example, full name, mailing address, email address, age, etc., which information may be used to automatically populate the consent form with the required information. Data collection module 615 may be integrated with a user interface to assist in receiving the required information for completing the consent form. Data collection module 615 may collect or prompt the user for other information that is not necessarily required for the consent form including, for example, information for storage of the consent form, delivery of the consent form to the individual and/or person/company who is requesting consent, or the like. Data collection module 615 may automatically tag the consent form with general information such as date, time and location associated with generation of the media and/or signature of the media consent (applying, by one or more processors, at least one metadata tag associated with a completed form and the at least one metadata tag is information which was not populated (date, time, location) into one of the plurality of fields). Clark, paragraph 52.
It would have been obvious to one ordinary skill in the art to implement the method for collecting a person's information, completing and a form, and searching for the form that includes receiving a set of information and analyzing the set of information Pennington to include feature of receiving the set of information that includes a photograph and analyze the set of information that includes a photograph to identify predetermined data points of Snow and the feature for analyzing the photograph, wherein characteristics of the photograph are identified and stored and receiving a signature on the populated form and applying time and location information to the populated form and storing metadata information associated with a completed form, wherein the metadata information is searchable and the metadata is information which was not populated into one of the plurality of fields of Ryan and the feature for applying at least one metadata tag associated with a completed form and the at least one metadata tag is information which was not populated into one of the plurality of fields of Clark in order in order to assist parties in creating and using contracts and to determine, identify and verify personal information of a party and to provide a form completion process that takes less time and to provide information about the populated form such as date, time and location associated with generation or signature of the form. Ryan, paragraphs 1-2, 12, 34. Snow, paragraph 5. Clark, paragraph 52. 
Thus, Pennington in view of Snow, Ryan and Clark teaches applying, by one or more processors, at least one tag associated with the populated form. Pennington in view of Snow, Ryan and Clark does not specifically disclose that the tag is searchable.
However, Shetty teaches in the field related to improving the efficiency and effectiveness of computing systems used in searching for and using forms. Shetty, paragraph 1. Shetty, which is analogous to the claimed invention because Shetty is directed toward searching forms, teaches that Method 300 further involves storing the searchable), as shown in block 304. Storing the forms and the respective categories associated with the forms can involve tagging each form with a best matching category (form category tag is searchable), one or more associated categories, a ranked listing of associated categories, and the like. In one embodiment, storing the forms and the respective categories associated with the forms involves storing an indication of significance of a category to a form, e.g., category A is the form's primary category and categories B and C are secondary categories, etc. Shetty, paragraph 41, 42, 49, 60. 
It would have been obvious to one ordinary skill in the art to implement the method for collecting a person's information, completing and a form, and searching for the form that includes receiving a set of information and analyzing the set of information to identify predetermined data points of Pennington to include feature of receiving the set of information that includes a photograph and analyze the set of information that includes a photograph to identify predetermined data points of Snow and the feature for analyzing the photograph, wherein characteristics of the photograph are identified and stored and receiving a signature on the populated form and applying time and location information to the populated form and storing metadata information associated with a completed form, wherein the metadata information is searchable and the metadata is information which was not populated into one of the plurality of fields of Ryan and the feature for applying at least one metadata tag associated with a completed form and the at least one metadata tag is information which was not populated into one of the plurality of fields of Clark and the form tags that are searchable of Shetty in order in 
submitting, by one or more processors, the completed form, wherein the photograph of the person is incorporated with the submission.
Pennington teaches that, in Step 322, the user is presented with options to save, print, submit (submitting, by one or more processors, the completed form) and/or download the completed form document. The user may also be presented with other options, such as to move on to the next form document to be completed, to consult with a tax or financial professional (either remotely or in person), to submit the form document for external verification by the tax or financial professional, to discard the form document, etc. Pennington, paragraph 77. 
Thus, Pennington teaches submitting, by one or more processors, the completed form. Pennington does not specifically disclose wherein a photograph of the person is incorporated with the submission.
However, Snow teaches that, In the embodiment shown in FIG. 1, the computer 101 is configured to transmit data to the server 103. In the embodiment shown, the computer 101 is configured to transmit data representing a loan application to the server 103. In some embodiments, the computer 101 can also be configured to transmit the driver's license image data to the server 103, either separately or with the loan application (a photograph of the person is incorporated with the submission). Snow, paragraphs 38, 26.
It would have been obvious to one ordinary skill in the art to implement the method for collecting a person's information, completing and a form, and searching for the form of Pennington to include features of features of receiving the set of information that includes a photograph, analyzing the set of information that includes a photograph to identify predetermined data points, where a photograph of the person is incorporated with the submission of the form of Snow in order to receive and verify a user’s identity data and provide a form completion process that takes less time. Snow, paragraphs 5-8.
It would have been obvious to one ordinary skill in the art to implement the method for collecting a person's information, completing and a form, and searching for the form that includes receiving a set of information and analyzing the set of information to identify predetermined data points of Pennington to include feature of receiving the set of information that includes a photograph and analyze the set of information that includes a photograph to identify predetermined data points, where a photograph of the person is incorporated with the submission of the form of Snow and the feature for analyzing the photograph, wherein characteristics of the photograph are identified and Ryan and the feature for applying at least one metadata tag associated with a completed form and the at least one metadata tag is information which was not populated into one of the plurality of fields of Clark and the form tags that are searchable of Shetty in order in order to assist parties in creating and using contracts and to determine, identify and verify personal information of a party and to receive and verify a user’s identity data and provide a form completion process that takes less time and to provide information about the populated form such as date, time and location associated with generation or signature of the form and in order to improve the experience of a person searching for forms or wishing to browse through forms in a particular category and the improved searching and browsing also enables searching on phones, tablets, and other small devices because the search results are more likely to be relevant, less time-consuming and less frustrating navigation on the small device will be required. Ryan, paragraphs 1-2, 12, 34. Snow, paragraphs 5-8. Clark, paragraphs 52-53, 26, 24. Shetty, paragraphs 38, 41-42, 49, 60.

Regarding claim 3, which depends from claim 1 and recites:
wherein at the generation of the completed form, further comprises submitting, by one or more processors, the completed form, wherein a geographical location of the submission is incorporated with the submission.  

However, Clark teaches that the data collection module 615 may operate to receive data from one or more users in association with the media and/or the consent form. For example, data collection module 615 may prompt a user for information such as, for example, full name, mailing address, email address, age, etc., which information may be used to automatically populate the consent form with the required information. Data collection module 615 may be integrated with a user interface to assist in receiving the required information for completing the consent form. Data collection module 615 may collect or prompt the user for other information that is not necessarily required for the consent form including, for example, information for storage of the consent form, delivery of the consent form to the individual and/or person/company who is requesting consent, or the like. Data collection module 615 may automatically tag the consent form with general information such as date, time and location (a geographical location of the submission is incorporated with the submission) associated with generation of the media and/or signature of the media consent. Clark, Fig. 6, paragraph 52.
It would have been obvious to one ordinary skill in the art to implement the method for collecting a person's information, completing and a form, and searching for the form that includes receiving a set of information and analyzing the set of information to identify predetermined data points of Pennington to include feature of receiving the set of information that includes a photograph and analyze the set of information that Snow and the feature for analyzing the photograph, wherein characteristics of the photograph are identified and stored and receiving a signature on the populated form and applying time and location information to the populated form and storing metadata information associated with a completed form, wherein the metadata information is searchable and the metadata is information which was not populated into one of the plurality of fields of Ryan and the feature for applying at least one metadata tag associated with a completed form and the at least one metadata tag is information which was not populated into one of the plurality of fields and a geographical location of the submission is incorporated with the submission of Clark and the form tags that are searchable of Shetty in order in order to assist parties in creating and using contracts and to determine, identify and verify personal information of a party and to receive and verify a user’s identity data and provide a form completion process that takes less time and to provide information about the populated form such as date, time and location associated with generation or signature of the form and in order to improve the experience of a person searching for forms or wishing to browse through forms in a particular category and the improved searching and browsing also enables searching on phones, tablets, and other small devices because the search results are more likely to be relevant, less time-consuming and less frustrating navigation on the small device will be required. Ryan, paragraphs 1-2, 12, 34. Snow, paragraphs 5-8. Clark, paragraphs 52-53, 26, 24, 2-3, 72-73. Shetty, paragraphs 38, 41-42, 49, 60, 3.

Regarding claim 4, which depends from claim 3 and recites:
further comprising, searching, by one or more processors, for at least one completed form, by signature location, through a visual depiction of the completed forms determined by the geographical location of the submission.  
Pennington in view of Snow, Ryan, Clark and Shetty teaches the method of claim 3, from which claim 4 depends, including submitting by one or more processors the completed form, wherein a geographical location of the submission is incorporated with the submission. Please see above rejection of claim 3. As similarly discussed above with respect to claim 3, Clark teaches that the data collection module 615 may automatically tag the consent form with general information such as date, time and location associated with generation of the media and/or signature (form with a geographical signature location tag) of the media consent. Clark, Fig. 6, paragraph 52. 
Thus, Pennington in view of Snow, Ryan and Clark and teaches a completed form with a geographical signature location tag, which is a signature location and a geographical location of the submission of the completed form. Pennington in view of Snow, Ryan and Clark does not specifically disclose searching for at least one form, by the tag (geographical signature location), through a visual depiction of the forms determined by the tag (geographical signature location of the submission).
However, Shetty teaches that FIG. 3 is a flow chart of an exemplary method 300 for facilitating searching for a form by associating forms with categories based on form features. Shetty, paragraph 39. Method 300 can be performed by electronic form categorization and search server 102 of FIG. 1 or any other suitable device. Method 300 further involves storing the forms and the respective categories associated with the categorizing at least one form based on tags and searching for the at least one form, by category tag), one or more associated categories, a ranked listing of associated categories, and the like. In one embodiment, storing the forms and the respective categories associated with the forms involves storing an indication of significance of a category to a form, e.g., category A is the form's primary category and categories B and C are secondary categories, etc. Another embodiment simply stores the feature vector values and then perform ranking based on the feature vector and the actual category store is a post-processing step. This facilitates the ability to quickly and easily search a new category. Shetty, paragraphs 39, 41, 49, 60.
A search interface is displayed in a web browser on client device 110a. In this example, the individual 112a enters a category and/or other search criteria into the search interface (searching for the at least one form, by category tag, through a visual depiction of the forms determined by the category tag) and submits a request that is sent from client device 110a to electronic form categorization and search server 102. The electronic form categorization and search server 102 processes the specified category and other search criteria to search a repository 104 for matching forms. Forms are identified as search results and the search results are provided from the electronic form categorization and search server 102 to the client device 110a, where they are displayed in the user interface (searching for the at least one form, by category tag, through a visual depiction (displayed interface) of the forms determined by the category tag (category tag search results)) for selection and use by individual 112a. Shetty, paragraphs 26, 39, 41, 49, 60.
It would have been obvious to one ordinary skill in the art to implement the method for collecting a person's information, completing and a form, and searching for the form that includes receiving a set of information and analyzing the set of information to identify predetermined data points of Pennington to include feature of receiving the set of information that includes a photograph and analyze the set of information that includes a photograph to identify predetermined data points, where a photograph of the person is incorporated with the submission of the form of Snow and the feature for analyzing the photograph, wherein characteristics of the photograph are identified and stored and receiving a signature on the populated form and applying time and location information to the populated form and storing metadata information associated with a completed form, wherein the metadata information is searchable and the metadata is information which was not populated into one of the plurality of fields of Ryan and the feature for applying at least one metadata tag associated with a completed form and the at least one metadata tag is information which was not populated into one of the plurality of fields and a geographical location of the submission is incorporated with the submission of Clark and the form tags that are searchable and categorizing at least one form based on tags and searching for the at least one form, by category tag through a visual depiction interface of the forms determined by the category tag search results of Shetty in order in order to assist parties in creating and using contracts and to determine, identify and verify personal information of a party and to receive and verify a user’s identity data and provide a form completion process that 
 
Regarding claim 5, which depends from claim 1 and recites:
further comprising, requiring, by one or more processors, additional information, wherein it is determined that the set of information is associated with a minor, and wherein the set of information is analyzed to determine if the person is minor.  
Pennington in view of Snow, Ryan, Clark and Shetty teach the method of claim 1, from which claim 5 depends, including receiving a set of information that includes a photograph, such as a driver’s license and analyzing the set of information including the photograph to identify predetermined data points. Please see above rejection of claim 1. Pennington does not specifically disclose requiring additional information, wherein it is determined that the set of information is associated with a minor.
However, Clark teaches that, receiving the at last one person's digital consent may include receiving information including at least one of a name and signature of the at least one person (or a parent or guardian of the at least one person in the case of a requiring additional information, wherein it is determined that the set of information is associated with a minor) and entering the information into an electronic consent form. Clark, paragraph 61.
Thus, Pennington in view of Snow, Ryan, Clark and Shetty teaches receiving a set of information that includes a photograph, such as a driver’s license and analyzing the set of information including the photograph to identify predetermined data points and requiring, by one or more processors, additional information, wherein it is determined that the set of information is associated with a minor. Pennington in view of Snow, Ryan, Clark and Shetty does not specifically disclose that the set of information is analyzed to determine if the person is minor.  
However, Ryan teaches that, An example embodiment identifies parties to a contract and verifies their identity using, for example, biometric data. Based on this identity and verification, the example embodiment retrieves and/or creates a contract with terms and conditions that cover needs and desires of the parties. Once the parties consent to the contract, the example embodiment validates and/or verifies that the contract is legally created and formed. By way of example, this validation and/or verification includes ensuring the legal sufficiency, existence, or non-existence of consent, identification of the parties, capacity, mistake, duress, undue influence, misrepresentation, frustration of purpose, and terms and conditions applicable for the purpose of the contract and governing law. For instance, a contract verifier verifies one or more of the following elements to a contract: offer that details what will be provided, acceptance by another party to the offer, consideration or something of value or interest being exchanged, capacity of the parties to enter into the contract (such as having a the set of information is analyzed to determine if the person is minor) and mental ability), intent of both parties to carry out the promises, and an object of the contract as being legal and not against public policy or violation of a law. Ryan, paragraphs 17, 32, 41-42, 46, 51, 62.
It would have been obvious to one ordinary skill in the art to implement the method for collecting a person's information, completing and a form, and searching for the form that includes receiving a set of information and analyzing the set of information to identify predetermined data points of Pennington to include feature of receiving the set of information that includes a photograph and analyze the set of information that includes a photograph to identify predetermined data points, where a photograph of the person is incorporated with the submission of the form of Snow and the feature for analyzing the photograph, wherein characteristics of the photograph are identified and stored and receiving a signature on the populated form and applying time and location information to the populated form and storing metadata information associated with a completed form, wherein the metadata information is searchable and the metadata is information which was not populated into one of the plurality of fields and where the set of information is analyzed to determine if the person is minor of Ryan and the feature for applying at least one metadata tag associated with a completed form and the at least one metadata tag is information which was not populated into one of the plurality of fields and requiring additional information, wherein it is determined that the set of information is associated with a minor of Clark and the form tags that are searchable of Shetty in order in order to assist parties in creating and using contracts and to determine, identify and verify personal information of a party and that the contract is 

Regarding claim 6, which depends from claim 1 and recites:
further comprising, requesting, by one or more processors, additional information, wherein it is determined that at least one of the at least one plurality of fields are incorrect or incomplete.  
Pennington in view of Snow, Ryan, Clark and Shetty teach the method of claim 1, from which claim 6 depends, including receiving a set of information. Please see above rejection of claim 1. Pennington teaches that, in Step 308, the form completion engine determines whether there are fields that have been not been completed in Step 306, other than those specifically left blank as discussed above. If there are, the form completion engine may analyze to determine whether proper information can be calculated or determined based upon the set of user information and/or the other completed fields. In some instances, this is a numerical calculation, a logical requesting, by one or more processors, additional information, wherein it is determined that at least one of the at least one plurality of fields are incorrect or incomplete). Pennington, paragraphs 64-66. If there are fields without associated data following Step 306 and 308, these fields may be highlighted or otherwise designated for completion by the user in Step 310 (requesting, by one or more processors, additional information, wherein it is determined that at least one of the at least one plurality of fields are incorrect or incomplete). These fields may be cycled or toggled through for the user to complete. Pennington, paragraph 65.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pennington in view of Snow, Clark, Shetty and Ryan, as applied to claim 1 above, and further in view of Shirley et al. (Pub. No. US 2004/0034554 A1, published February 19, 2004) hereinafter Shirley.

Regarding claim 2, which depends from claim 2 depends from claim 1 and recites: further comprising, categorizing, by one or more processors, the completed form, based on the at least one tags, and the information populated in the plurality of fields.  
Pennington in view of Snow, Clark, Shetty and Ryan, teach the method of claim 1, from which claim 2 depends, including the completed form, at least one tag and the 
However, Shetty teaches in the field related to computer-implemented methods and systems and more particularly relates to improving the efficiency and effectiveness of computing systems used in searching for and using forms. Shetty, paragraph 1. Shetty teaches that Method 400 further involves storing the forms and the respective categories associated with the forms at an electronic form search server, as shown in block 406. The storing of forms and categories can be performed using similar techniques as those described with respect to block 304 of FIG. 3. For example, forms can be stored with tags identifying associated categories (categorizing, by one or more processors, the form, based on the at least one tags), best matching categories, category rankings, category significance, metadata indicating category associations, etc. The stored information can additionally or alternatively represent feature vector scores. Shetty, paragraphs 49, 41, 60. 
Thus, Pennington in view of Snow, Ryan, Clark and Shetty teaches categorizing, by one or more processors, the form, based on the at least one tags. Pennington in view of Snow, Ryan, Clark and Shetty does not specifically disclose categorizing, by one or more processors, the completed form, based the information populated in the plurality of fields.
However, Shirley teaches in the field related generally to data collection and, more specifically, to automated web-based data collection. Shirley, paragraph 1.  categorizing) on either field in the database once it is saved (categorizing (sorting), by one or more processors, the completed form, based the information populated in the plurality of fields (Company Name, Project Number)). The interactive 8120-10 337 portrayed includes a plurality of data fields (such as a "Submitter" field 321). Shirley paragraph 108.
It would have been obvious to one ordinary skill in the art to implement the method for collecting a person's information, completing and a form, and searching for the form that includes receiving a set of information and analyzing the set of information to identify predetermined data points of Pennington to include feature of receiving the set of information that includes a photograph and analyze the set of information that includes a photograph to identify predetermined data points, where a photograph of the person is incorporated with the submission of the form of Snow and the feature for analyzing the photograph, wherein characteristics of the photograph are identified and stored and receiving a signature on the populated form and applying time and location information to the populated form and storing metadata information associated with a completed form, wherein the metadata information is searchable and the metadata is information which was not populated into one of the plurality of fields of Ryan and the feature for applying at least one metadata tag associated with a completed form and the at least one metadata tag is information which was not populated into one of the plurality of fields of Clark and the form tags that are searchable and categorizing the Shirley in order in order to assist parties in creating and using contracts and to determine, identify and verify personal information of a party and to receive and verify a user’s identity data and provide a form completion process that takes less time and to provide information about the populated form such as date, time and location associated with generation or signature of the form and in order to improve the experience of a person searching for forms or wishing to browse through forms in a particular category and the improved searching and browsing also enables searching on phones, tablets, and other small devices because the search results are more likely to be relevant, less time-consuming and less frustrating navigation on the small device will be required and accurately classify documents to facilitate searching for forms by topic and so that so the form can be located by sorting on either field in the database once it is saved. Ryan, paragraphs 1-2, 12, 34. Snow, paragraphs 5-8. Clark, paragraphs 52-53, 26, 24. Shetty, paragraphs 38, 41-42, 49, 60, 3. Shirley, paragraphs 108.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pennington in view of Snow, Clark, Shetty and Ryan, as applied to claim 1 above, and further in view of Flores (Pub. No. US 2015/0178856 A1, published June 25, 2015).

Regarding claim 7, which depends from claim 1 and recites:
further comprising, exporting, by one or more processors, a set of required information from an image of at least one document associated with the person. 
Pennington in view of Snow, Ryan, Clark and Shetty teaches the method of claim 1, from which claim 7 depends, including receiving the set of information. Please see above rejection of claim 1. Pennington does not specifically disclose that exporting the set of required information from an image of at least one document associated with the person. 
However, Flores teaches that once the personal information is received, the present invention prompts the client account to submit at least one identification card and any received tax documentation as digital photographs. A digital photograph of the client's driver's license and the client's social security card is accepted as identification information for the at least one identification card. Meanwhile, a digital photograph of the wage and tax document, commonly known as the W-2 form, is accepted as the received tax documentation (exporting a set of required information from an image of at least one document associated with the person). Other documents such as the miscellaneous income form (1099 form), the mortgage interest statement (1098 form), and child care information form are also accepted as the received tax documentation if applicable to the client account. Similar to receiving and storing the personal information, the digital photographs of the at least one identification card and the received tax documentation are also received through the mobile interface, and stored on the secure server. After uploading the personal information, the digital photographs of the at least one identification card, and the received tax documentation, the client  
It would have been obvious to one ordinary skill in the art to implement the method for collecting a person's information, completing and a form, and searching for the form that includes receiving a set of information and analyzing the set of information to identify predetermined data points of Pennington to include feature of receiving the set of information that includes a photograph and analyze the set of information that includes a photograph to identify predetermined data points, where a photograph of the person is incorporated with the submission of the form of Snow and the feature for analyzing the photograph, wherein characteristics of the photograph are identified and stored and receiving a signature on the populated form and applying time and location information to the populated form and storing metadata information associated with a completed form, wherein the metadata information is searchable and the metadata is information which was not populated into one of the plurality of fields of Ryan and the feature for applying at least one metadata tag associated with a completed form and the at least one metadata tag is information which was not populated into one of the plurality of fields of Clark and the form tags that are searchable of Shetty and the features for exporting the set of required information from an image of at least one document associated with the person of Flores in order in order to assist parties in creating and using contracts and to determine, identify and verify personal information of a party and to receive and verify a user’s identity data and provide a form completion process that takes less time and to provide information about the populated form such as date, time and location associated with generation or signature of the form and in .

Claims 8, 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pennington in view of Snow, Ryan, Clark and Xu et al. (Pub. No. US 2016/0275062 A1, published September 22, 2016) hereinafter Xu.

Regarding claim 8, Pennington teaches:
A computer program product (i.e., Pennington, Fig 4, paragraphs 8, 80-84.) for collecting a person's information, completing a form, and searching for the form (i.e., a computerized method for the processing and completion of form documents, comprising a form processing engine and a form completion engine. Pennington, Abstract, Figs 1-3, paragraphs 6, 22. The form processing engine is illustrated in more detail in FIG. 2. The form processing engine receives, retrieves, or otherwise acquires the form document and processes the form document to be later displayed and completed by the form completion engine. Pennington, Abstract, Figs 1-3), the computer program product comprising: 
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising (i.e., Pennington, Fig 4, paragraphs 8, 80-84.): 
program instructions (i.e., Pennington, Fig 4, paragraphs 8, 80-84.) to process a blank form, wherein a plurality of fields are identified (i.e., Pennington teaches that the form document can refer to the blank form document as input by the user (process a blank form), the captured image thereof, the digitally recreated form document, necessary accompanying documents for the form document, the completed form document, etc. Pennington, paragraph 24. 
The field extraction engine analyzes the form document for information indicative of such fields (process a blank form, wherein a plurality of fields are identified). For each such field discovered, the field extraction engine determines a location. For example, the location may be measured using a coordinate system measuring the number of pixels to the right and up from the lower left corner of the form document to the lower left corner of the rectangle of the field. Pennington, paragraphs 37-39); 
program instructions (i.e., Pennington, Fig 4, paragraphs 8, 80-84.) to receive a set of information, wherein the set of information includes a photograph, a document, and a geographical location 
Pennington teaches that, The set of user information that is stored in the user information data store (which, for embodiments specific to tax returns may be referred to as the taxpayer information data store) may comprise user information that is useful or required in completing the form document (receiving, by one or more processors, a set of information). For example, in the tax return embodiment, the taxpayer information wherein the set of information includes a document), and/or other data known about the taxpayer. … In some embodiments, all the information is stored as a single set. Pennington, paragraph 26.
Thus, Pennington teaches receiving a set of information, wherein the set of information includes a document. Pennington does not specifically disclose that the set of information includes a photograph.
However, Snow teaches in the field related to automated loan processing. Snow, paragraph 2. Snow, which is analogous to the claimed invention because Snow is directed toward populating form fields, teaches that, For example, scanning the identification card may comprise scanning an image of the face of a driver's license with a scanning device into a memory location on a computer. Data may then be extracted from the image by computer software capable of recognizing text within an image (the set of information includes a photograph). The data may then be used to populate fields in the loan application. The applicant may then supply data to complete the remaining fields. Snow, paragraphs 8, 10, 24-26, 32, 35, 38, 53, 66, 72.
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the method for collecting a person's information, completing a form, and searching for the form that includes receiving a set of information that includes a document of Pennington to include feature of receiving the set of information that includes a photograph of Snow in order to provide a form completion process that takes less time. Snow, paragraph 5.
 does not specifically disclose receiving a set of information that includes a geographical location.
However, Clark teaches that the data collection module 615 may operate to receive data from one or more users in association with the media and/or the consent form. For example, data collection module 615 may prompt a user for information such as, for example, full name, mailing address, email address, age, etc., which information may be used to automatically populate the consent form with the required information. Data collection module 615 may be integrated with a user interface to assist in receiving the required information for completing the consent form. Data collection module 615 may collect or prompt the user for other information that is not necessarily required for the consent form including, for example, information for storage of the consent form, delivery of the consent form to the individual and/or person/company who is requesting consent, or the like. Data collection module 615 may automatically tag the consent form with general information such as date, time and location (receiving a set of information that includes a geographical location) associated with generation of the media and/or signature of the media consent. Clark, Fig. 6, paragraph 52.
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the method for collecting a person's information, completing a form, and searching for the form that includes receiving a set of information that includes a document of Pennington to include feature of receiving the set of information that includes a photograph of Snow and the feature for receiving a set of information that includes a geographical location of Clark in order to provide a form 
program instructions to identify data contained within the photograph and the document the set of information based on the plurality of fields on the blank form; 
As discussed above, Pennington teaches receiving a set of information, wherein the set of information includes a document. Pennington, paragraph 26. Pennington teaches that, In Step 306, the form completion engine populates the fields with known user information from the set of user information as stored in the user information data store. The form completion engine accesses, receives, or otherwise acquires at least a portion of the set of user information. The field completion engine compares the metadata associated with each item of information in the set of user information and determines similarities. For example, to fill a field with associated field name of "Taxpayer Address," the form completion engine would search or otherwise analyze the set of taxpayer information for a corresponding or related item of information (program instructions to identify data contained within the ). If a corresponding or related item of information is located, the form completion engine will enter that item of information into the field (program instructions to identify data contained within the ). Pennington, paragraphs 62, 23, 26. 
Thus, Pennington teaches program instructions to identify data contained within the document the set of information based on the plurality of fields on the blank form. Pennington does not specifically disclose that the set of information includes a photograph and identifying data contained within the photograph. As discussed above, Pennington in view of Snow teaches that the set of information includes a photograph. Pennington in view of Snow does not specifically disclose identifying data contained within the photograph. 
However, Ryan teaches in the field related to electronic devices and creating contracts between two parties. Ryan, Abstract. Ryan teaches that, An example electronic device includes an identity determiner that is stored in memory and that determines and/or verifies, based on an analysis of a photograph or biometric data of a party to a contract, personal information about the party (identifying data contained within the photograph). A contract creator generates or creates the contract between the parties. A wireless transmitter wirelessly transmits the contract over a network (such as a cellular network or the Internet) to secure storage after the contract receives consent from both parties. Ryan, paragraph 12. Consider an example in which an example embodiment captures an image of a person and provides this image to a facial recognition system that identifies or verifies a full name of the person (identifying data (facial features data) contained within the photograph). For instance, the facial recognition system compares the captured image or selected facial features from the captured image to a database of facial images to determine whether a match exists with a known person (identifying data (facial features data) contained within the photograph). Ryan, paragraph 34.
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the method for collecting a person's information, completing a form, and searching for the form that includes receiving a set of information that includes a document and identifying data contained within the document in the set of information based on the plurality of fields on the blank form of Pennington to include feature of receiving the set of information that includes a photograph and identifying information to populate the plurality of blank fields on the form of Snow and the feature for receiving a set of information that includes a geographical location of Clark and the feature for identifying data contained within the photograph of Ryan in order to assist parties in creating and using contracts and to determine, identify and verify personal information of a party and to provide a form completion process that takes less time and to provide information about the form such as date, time and location associated with generation or signature of the form and to identify the personal information and full names of parties to a contract. Ryan, paragraphs 1-2, 12, 34. Snow, paragraph 5. Clark, paragraphs 52-53, 26, 24.
program instructions (i.e., Pennington, Fig 4, paragraphs 8, 80-84.) to populate each of the plurality of fields with data of the set of information (i.e. In Step 306, the form completion engine populates the fields with known user information from the set of user information as stored in the user information data store (populate each of the plurality of fields with data of the set of information). The form completion engine accesses, receives, or otherwise acquires at least a portion of the set of user information. The field completion engine compares the metadata associated with each item of information in the set of user information and determines similarities. For ; 
program instructions(i.e., Pennington, Fig 4, paragraphs 8, 80-84.) to generate an image of a populated form (i.e.  Next, in Step 106, the captured image is displayed, and in Step 108, the at least one field is overlayed on the displayed captured image. Pennington, paragraph 27. In Step 302, the form completion engine overlays the fields onto the displayed image (generate an image of form). The form completion engine accesses and analyzes the field metadata to determine the fields to be created. The field metadata may be retrieved from the metadata data store, or received from the form processing engine. Pennington, paragraph 55. In Step 306, the form completion engine populates the fields with known user information from the set of user information as stored in the user information data store (generate an image of a populated form). The form completion engine accesses, receives, or otherwise acquires at least a portion of the set of user information. The field completion engine compares the metadata associated with each item of information in the set of user information and determines similarities. For example, to fill a field with associated field name of "Taxpayer Address," the form completion engine would search or otherwise analyze the set of taxpayer information for a corresponding or related item of information. If a corresponding or related item of information is located, the form completion engine will enter that item of information into the field. The form completion engine will continue to analyze and generate an image of a populated form). Pennington, paragraphs 62-63.); 
program instructions (i.e., Pennington, Fig 4, paragraphs 8, 80-84.) to apply at least one tag associated with the populated form, and
Pennington teaches the populated form. Pennington does not specifically disclose applying at least one tag associated with the populated form.
However, Clark teaches in the field related to obtaining consent to use media, including entering information into an electronic consent form and storing the digital consent in a database. Clark, paragraphs 5, 6. Clark teaches that, data collection module 615 may operate to receive data from one or more users in association with the media and/or the consent form. For example, data collection module 615 may prompt a user for information such as, for example, full name, mailing address, email address, age, etc., which information may be used to automatically populate the consent form with the required information. Data collection module 615 may be integrated with a user interface to assist in receiving the required information for completing the consent form. Data collection module 615 may collect or prompt the user for other information that is not necessarily required for the consent form including, for example, information for storage of the consent form, delivery of the consent form to the individual and/or person/company who is requesting consent, or the like. Data collection module 615 may automatically tag the consent form with general information such as date, time and location associated with generation of the media and/or signature of the media consent (applying at least one tag associated with the populated form). Clark, paragraph 52.
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the method for collecting a person's information, completing a form, and searching for the form that includes receiving a set of information that includes a document and identifying data contained within the document in the set of information based on the plurality of fields on the blank form of Pennington to include feature of receiving the set of information that includes a photograph and identifying information to populate the plurality of blank fields on the form of Snow and the feature for receiving a set of information that includes a geographical location and applying, by one or more processors, at least one tag associated with the populated form of Clark and the feature for identifying data contained within the photograph of Ryan in order to assist parties in creating and using contracts and to determine, identify and verify personal information of a party and to provide a form completion process that takes less time and to provide information about the form such as date, time and location associated with generation or signature of the form and to identify the personal information and full names of parties to a contract. Ryan, paragraphs 1-2, 12, 34. Snow, paragraph 5. Clark, paragraphs 52-53, 26, 24.
 program instructions (i.e., Pennington, Fig 4, paragraphs 8, 80-84.) to categorize the populated form based on the at least one tag, the geographical location, or the set of information which was populated into the plurality of fields. 
Pennington in view of Snow, Ryan and Clark teaches applying, by one or more processors, at least one tag associated with the populated form. Pennington in view of Snow, Ryan and Clark does not specifically disclose to categorize the populated form  
However, Xu teaches that For example, if a user provides a description, e.g., "cannot send emails", as input to field 102 in form 100-1, then the form 100-1, the description, e.g., user input, and/or the problem can be categorized as an problem dealing with an "email agent" and an "outbound email." (categorize the populated form based on the set of information which was populated into the plurality of fields) In another example, a description, "my laptop cannot connect to any wireless network", can be categorized as a problem dealing with a "wireless network" and/or a "wireless connection," among other possible categorizations. Xu, Abstract, Figs 1-4, paragraphs 23, 22-24.
The Examiner notes that the limitation is recited as a list of alternatives and only requires categorizing based on one of the at least one tag, the geographical location or the set of information which was populated into the plurality of fields. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the method for collecting a person's information, completing a form, and searching for the form that includes receiving a set of information that includes a document and identifying data contained within the document in the set of information based on the plurality of fields on the blank form of Pennington to include feature of receiving the set of information that includes a photograph and identifying information to populate the plurality of blank fields on the form of Snow and the feature for receiving a set of information that includes a geographical location and applying, by one or more processors, at least one tag Clark and the feature for identifying data contained within the photograph of Ryan and the feature for categorizing the populated form based on the set of information which was populated into the plurality of fields of Xu  in order to assist parties in creating and using contracts and to determine, identify and verify personal information of a party and to provide a form completion process that takes less time and to provide information about the form such as date, time and location associated with generation or signature of the form and to identify the personal information and full names of parties to a contract and to enable associating a category with user input for populating a form. Ryan, paragraphs 1-2, 12, 34. Snow, paragraph 5. Clark, paragraphs 52-53, 26, 24. Xu, Abstract, Figs 1-4, paragraphs 22-24. 

Regarding claim 10, which depends from claim 8 and recites:
further comprises, program instructions to submit the completed form with a signature location.  
Pennington in view of Snow, Ryan, Clark and Xu teaches the computer program product of claim 8, from which claim 10 depends. Pennington teaches that, in Step 322, the user is presented with options to save, print, submit (submitting, by one or more processors, the completed form) and/or download the completed form document. The user may also be presented with other options, such as to move on to the next form document to be completed, to consult with a tax or financial professional (either remotely or in person), to submit the form document for external verification by the tax or financial professional, to discard the form document, etc. Pennington, paragraph 77. 

However, Clark teaches that the data collection module 615 may operate to receive data from one or more users in association with the media and/or the consent form. For example, data collection module 615 may prompt a user for information such as, for example, full name, mailing address, email address, age, etc., which information may be used to automatically populate the consent form with the required information. Data collection module 615 may be integrated with a user interface to assist in receiving the required information for completing the consent form. Data collection module 615 may collect or prompt the user for other information that is not necessarily required for the consent form including, for example, information for storage of the consent form, delivery of the consent form to the individual and/or person/company who is requesting consent, or the like. Data collection module 615 may automatically tag the consent form with general information such as date, time and location (submit a completed form with a signature location) associated with generation of the media and/or signature of the media consent. Clark, Fig. 6, paragraph 52.
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the method for collecting a person's information, completing a form, and searching for the form that includes receiving a set of information that includes a document and identifying data contained within the document in the set of information based on the plurality of fields on the blank form of Pennington to include feature of receiving the set of information that includes a photograph and identifying information to populate the plurality of blank fields on the form of Snow and the feature for receiving a set of information that includes a geographical location and applying, by one or more processors, at least one tag associated with the populated form and submitting a completed form with a signature location of Clark and the feature for identifying data contained within the photograph of Ryan and the feature for categorizing the populated form based on the set of information which was populated into the plurality of fields of Xu  in order to assist parties in creating and using contracts and to determine, identify and verify personal information of a party and to provide a form completion process that takes less time and to provide information about the form such as date, time and location associated with generation or signature of the form and to identify the personal information and full names of parties to a contract and to enable associating a category with user input for populating a form. Ryan, paragraphs 1-2, 12, 34. Snow, paragraph 5. Clark, paragraphs 52-53, 26, 24, 2-3. Xu, Abstract, Figs 1-4, paragraphs 22-24. 

Regarding claim 12, which depends from claim 8 and recites:
further comprising, program instructions to require additional information, wherein it is determined that the set of information is associated with a minor.  
Pennington in view of Snow, Ryan, Clark and Xu the computer program product of claim 8, from which claim 12 depends, including receiving a set of information. Please see above rejection of claim 8. Pennington does not specifically disclose requiring 
However, Clark teaches that, receiving the at last one person's digital consent may include receiving information including at least one of a name and signature of the at least one person (or a parent or guardian of the at least one person in the case of a minor) (requiring additional information, wherein it is determined that the set of information is associated with a minor) and entering the information into an electronic consent form. Clark, paragraph 61.
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the method for collecting a person's information, completing a form, and searching for the form that includes receiving a set of information that includes a document and identifying data contained within the document in the set of information based on the plurality of fields on the blank form of Pennington to include feature of receiving the set of information that includes a photograph and identifying information to populate the plurality of blank fields on the form of Snow and the feature for receiving a set of information that includes a geographical location and applying, by one or more processors, at least one tag associated with the populated form and requiring additional information, wherein it is determined that the set of information is associated with a minor of Clark and the feature for identifying data contained within the photograph of Ryan and the feature for categorizing the populated form based on the set of information which was populated into the plurality of fields of Xu  in order to assist parties in creating and using contracts and to determine, identify and verify personal information of a party and to provide a 

Regarding claim 13, which depends from claim 8 and recites:
further comprising, program instructions to request additional information, wherein it is determined that at least one of the at least one plurality of fields are incorrect or incomplete.  
Pennington in view of Snow, Ryan, Clark and Xu the computer program product of claim 8, from which claim 13 depends, including receiving a set of information. Please see above rejection of claim 8. Pennington teaches that, in Step 308, the form completion engine determines whether there are fields that have been not been completed in Step 306, other than those specifically left blank as discussed above. If there are, the form completion engine may analyze to determine whether proper information can be calculated or determined based upon the set of user information and/or the other completed fields. In some instances, this is a numerical calculation, a logical determination, or a combination thereof. A logical determination is a calculation or logical step based upon the prior input or associated data. The logical determination may prescribe or eliminate additional fields or other actions to be completed by the user request additional information, wherein it is determined that at least one of the at least one plurality of fields are incorrect or incomplete). Pennington, paragraphs 64-66. If there are fields without associated data following Step 306 and 308, these fields may be highlighted or otherwise designated for completion by the user in Step 310 (requesting, by one or more processors, additional information, wherein it is determined that at least one of the at least one plurality of fields are incorrect or incomplete). These fields may be cycled or toggled through for the user to complete. Pennington, paragraph 65.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pennington in view of Snow, Ryan, Clark and Xu as applied to claim 10 above, and further in view of Shetty et al. (Pub. No. US 2017/0075974 A1, published March 16, 2017) hereinafter Shetty. 

Regarding claim 11, which depends from claim 10 and recites:
further comprising program instructions to search for at least one completed form, by signature location, through a visual depiction of the completed forms determined by the geographical location of the submission.  
Pennington in view of Snow, Ryan, Clark and Xu teaches the computer program product of claim 10, from which claim 11 depends, including submitting by one or more processors the completed form, wherein a geographical location of the submission is incorporated with the submission. Please see above rejection of claim 10. As similarly discussed above with respect to claim 10, Clark teaches that the data collection module 615 may automatically tag the consent form with general information such as date, time form with a geographical signature location tag) of the media consent. Clark, Fig. 6, paragraph 52. 
Thus, Pennington in view of Snow, Ryan, Clark and Xu teaches a completed form with a geographical signature location tag, which is a signature location and a geographical location of the submission of the completed form. Pennington in view of Snow, Ryan, Clark and Xu does not specifically disclose searching for at least one form, by the tag (geographical signature location), through a visual depiction of the forms determined by the tag (geographical signature location of the submission).
However, Shetty teaches in the field related to computer-implemented methods and systems and more particularly relates to improving the efficiency and effectiveness of computing systems used in searching for and using forms. Shetty, paragraph 1. Shetty teaches that FIG. 3 is a flow chart of an exemplary method 300 for facilitating searching for a form by associating forms with categories based on form features. Shetty, paragraph 39. Method 300 can be performed by electronic form categorization and search server 102 of FIG. 1 or any other suitable device. Method 300 further involves storing the forms and the respective categories associated with the forms at an electronic form search server, as shown in block 304. Storing the forms and the respective categories associated with the forms can involve tagging each form with a best matching category (categorizing at least one form based on tags and searching for the at least one form, by category tag), one or more associated categories, a ranked listing of associated categories, and the like. In one embodiment, storing the forms and the respective categories associated with the forms involves storing an indication of significance of a category to a form, e.g., category A is the form's primary category and 
A search interface is displayed in a web browser on client device 110a. In this example, the individual 112a enters a category and/or other search criteria into the search interface (searching for the at least one form, by category tag, through a visual depiction of the forms determined by the category tag) and submits a request that is sent from client device 110a to electronic form categorization and search server 102. The electronic form categorization and search server 102 processes the specified category and other search criteria to search a repository 104 for matching forms. Forms are identified as search results and the search results are provided from the electronic form categorization and search server 102 to the client device 110a, where they are displayed in the user interface (searching for the at least one form, by category tag, through a visual depiction (displayed interface) of the forms determined by the category tag (category tag search results)) for selection and use by individual 112a. Shetty, paragraphs 26, 39, 41, 49, 60.
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the method for collecting a person's information, completing a form, and searching for the form that includes receiving a set of information that includes a document and identifying data contained within the document in the set of information based on the plurality of fields on the blank form of Pennington to include feature of receiving the set of information that includes a Snow and the feature for receiving a set of information that includes a geographical location and applying, by one or more processors, at least one tag associated with the populated form and submitting a completed form with a signature location tag of Clark and the feature for identifying data contained within the photograph of Ryan and the feature for categorizing the populated form based on the set of information which was populated into the plurality of fields of Xu and the feature for categorizing at least one form based on tags and searching for the at least one form, by category tag through a visual depiction interface of the forms determined by the category tag search results of Shetty in order to assist parties in creating and using contracts and to determine, identify and verify personal information of a party and to provide a form completion process that takes less time and to provide information about the form such as date, time and location associated with generation or signature of the form and to identify the personal information and full names of parties to a contract and to enable associating a category with user input for populating a form and to accurately classify documents to facilitate searching for forms by topic. Ryan, paragraphs 1-2, 12, 34. Snow, paragraph 5. Clark, paragraphs 52-53, 26, 24, 2-3. Xu, Abstract, Figs 1-4, paragraphs 22-24. Shetty, paragraphs 3, 38, 39, 41-42, 49, 60, 26. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pennington in view of Snow, Clark and Xu as applied to claim 8 above, and further in view of DiPierro et al. (Pub. No. US 2013/0205189 A1, published August 8, 2013) hereinafter DiPierro.

Regarding claim 14, which depends from claim 8 and recites:
further comprising, program instructions to export a set of required information from the image of the populated form.
Pennington in view of Snow, Ryan, Clark and Xu teach the computer program product of claim 8, from which claim 13 depends, including receiving a set of information and generating an image of the populated form, the completed and populated form having a set of required information. Please see above rejection of claim 8. Pennington in view of Snow, Clark and Xu does not specifically disclose that exporting a set of required information from the image of the populated form. 
However, DiPierro teaches that, After completing a form, the user may choose to either directly upload the data from the client to the server 102 or save on the client and send later such as in the case of the client not having a persistent network connection. Once the server receives the form, an authorized user or administrator may effectively view and archive the form and other submitted forms. The server typically manages the workflow/approval queue of data, and exports necessary data to user-defined back-end databases (exporting a set of required information from the populated form). Form data may be exported in a number of different formats (e.g., PDF, XML, CSV, etc.) and saved to a network location or document repository system (e.g. DropBox, SkyDrive, etc.), or further integrated to external databases and systems 108 such as Microsoft Access, ODBC-compatible database systems, Microsoft SQL Server, Oracle and other systems via web services. DiPierro, paragraphs 29, 30, 33, 39. Images of forms and their ink may be exported in a number of different formats such as JPEG, GIF, TIFF, exporting a set of required information from the image of the populated form). In one example, an external application may connect to a back-end database of the server 102, such as via ODBC, and push or pull exactly the data needed, including images of the ink for any given form element. DiPierro, paragraphs 33, 29-30, 39. The client 104 may be further configured to communicate and share data with other apparatuses, such as existing enterprise systems. In one example, data may be exported from the client to the server 102 and then to other existing data repositories or data may be exported directly from the client. Recognized data (text), ink, form page background data and the like may be exported via a variety of formats (e.g., CSV, XML, ODBC, SQL, MSJet, Outlook, PDF, variety of image formats, etc.). Data exports may also be customized for greater flexibility in exporting data to an existing data system (e.g., HL7, SVG, etc.). DiPierro, paragraphs 39, 29-30, 33.
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the method for collecting a person's information, completing a form, and searching for the form that includes receiving a set of information that includes a document and identifying data contained within the document in the set of information based on the plurality of fields on the blank form of Pennington to include feature of receiving the set of information that includes a photograph and identifying information to populate the plurality of blank fields on the form of Snow and the feature for receiving a set of information that includes a geographical location and applying, by one or more processors, at least one tag associated with the populated form of Clark and the feature for identifying data Ryan and the feature for categorizing the populated form based on the set of information which was populated into the plurality of fields of Xu  and the feature for exporting a set of required information from the image of the populated form of DiPierro in order to assist parties in creating and using contracts and to determine, identify and verify personal information of a party and to provide a form completion process that takes less time and to provide information about the form such as date, time and location associated with generation or signature of the form and to identify the personal information and full names of parties to a contract and to enable associating a category with user input for populating a form and to enable interacting with form fields, initiating events, displaying forms, selecting forms and/or accessing forms and to enable exporting necessary data to user-defined back-end databases, saved to a network location or document repository system, or further integrated to external databases and systems. Ryan, paragraphs 1-2, 12, 34. Snow, paragraph 5. Clark, paragraphs 52-53, 26, 24. Xu, Abstract, Figs 1-4, paragraphs 22-24. DiPierro, paragraphs 29, 30, 33, 39, 3.

Claim 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pennington in view of Snow, Clark, Ryan, Macciola et al. (Pub. No.  US 2016/0232149 A1, published August 11, 2016) Canaud et al. (Pub. No. US 2014/0173408 A1, published June 19, 2014) hereinafter Canaud, Shetty and Sherry et al. (Pub. No. US 2015/0317295 A1, published November 15, 2015) hereinafter Sherry.

Regarding claim 15, Pennington teaches:
A computer system (i.e., Pennington, Fig 4, paragraphs 7, 78-84.) for collecting a person's information, completing a form, and searching for the form, the computer system comprising (i.e., a computerized method for the processing and completion of form documents, comprising a form processing engine and a form completion engine. Pennington, Abstract, Figs 1-3, paragraphs 6, 22. The form processing engine is illustrated in more detail in FIG. 2. The form processing engine receives, retrieves, or otherwise acquires the form document and processes the form document to be later displayed and completed by the form completion engine. Pennington, Abstract, Figs 1-3): 
one or more computer processors, one or more computer readable storage media, and program instructions stored on the one or more computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising (i.e., Pennington, Fig 4, paragraphs 7-8, 78-84.): 
program instructions (i.e., Pennington, Fig 4, paragraphs 7, 78-84.) to process a blank form, wherein a plurality of fields and field coordinates are identified (i.e., Pennington teaches that the form document can refer to the blank form document as input by the user (process a blank form), the captured image thereof, the digitally recreated form document, necessary accompanying documents for the form document, the completed form document, etc. Pennington, paragraph 24. 
The field extraction engine analyzes the form document for information indicative of such fields. For each such field discovered, the field extraction engine determines a location. For example, the location may be measured using a coordinate system process a blank form, wherein a plurality of fields and field coordinates are identified) measuring the number of pixels to the right and up from the lower left corner of the form document to the lower left corner of the rectangle of the field. Pennington, paragraphs 37-39);  
program instructions (i.e., Pennington, Fig 4, paragraphs 7, 78-84.) to receive a set of information, wherein the set of information includes a photograph, at least one document  and a geographical location; 
Pennington teaches that, The set of user information that is stored in the user information data store (which, for embodiments specific to tax returns may be referred to as the taxpayer information data store) may comprise user information that is useful or required in completing the form document (receiving, by one or more processors, a set of information). For example, in the tax return embodiment, the taxpayer information data store may include past years' tax returns, information extracted from the tax returns, information from previously completed form documents (wherein the set of information includes at least one document), and/or other data known about the taxpayer. … In some embodiments, all the information is stored as a single set. Pennington, paragraph 26.
Thus, Pennington teaches receiving a set of information, wherein the set of information includes at least one document. Pennington does not specifically disclose that the set of information includes a photograph.
However, Snow teaches in the field related to automated loan processing. Snow, paragraph 2. Snow, which is analogous to the claimed invention because Snow is directed toward populating form fields, teaches that, For example, scanning the the set of information includes a photograph). The data may then be used to populate fields in the loan application. The applicant may then supply data to complete the remaining fields. Snow, paragraphs 8, 10, 24-26, 32, 35, 38, 53, 66, 72.
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the method for collecting a person's information, completing a form, and searching for the form that includes receiving a set of information that includes a document of Pennington to include feature of receiving the set of information that includes a photograph of Snow in order to provide a form completion process that takes less time. Snow, paragraph 5.
Thus, Pennington in view of Snow teaches receiving a set of information, wherein the set of information includes a photograph and at least one document. Pennington in view of Snow does not specifically disclose receiving a set of information that includes a geographical location.
However, Clark teaches that the data collection module 615 may operate to receive data from one or more users in association with the media and/or the consent form. For example, data collection module 615 may prompt a user for information such as, for example, full name, mailing address, email address, age, etc., which information may be used to automatically populate the consent form with the required information. Data collection module 615 may be integrated with a user interface to assist in receiving the required information for completing the consent form. Data collection module 615 receiving a set of information that includes a geographical location) associated with generation of the media and/or signature of the media consent. Clark, Fig. 6, paragraph 52.
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the method for collecting a person's information, completing a form, and searching for the form that includes receiving a set of information of Pennington to include feature of receiving the set of information that includes a photograph of Snow and the feature for receiving a set of information that includes a geographical location of Clark in order to provide a form completion process that takes less time and to provide information about the populated form such as date, time and location associated with generation or signature of the form. Snow, paragraph 5. Clark, paragraphs 52-53, 26, 24.
program instructions (i.e., Pennington, Fig 4, paragraphs 7, 78-84.) to extract data from the photograph, the at least one document, and the geographical location;
As discussed above, Pennington in view of Snow and Clark teaches the photograph, at least one document and the geographical location. 
Pennington teaches that, The set of user information that is stored in the user information data store (which, for embodiments specific to tax returns may be referred extract data from the least one document), information from previously completed form documents, and/or other data known about the taxpayer. The set of taxpayer information may also include tax returns from previous years and/or relevant to other taxing authorities for the current and/or previous years, financial records, and bank statements. In yet other embodiments, the set of taxpayer information received by the computer program further comprises qualitative data, contact information, and/or demographic information of the taxpayer. In some embodiments, all the information is stored as a single set. The taxpayer may also provide information to the system that the tax preparer does not have access to, such as financial records and bank statements. Pennington, paragraph 26.
Thus, Pennington in view of Snow and Clark teaches the photograph, at least one document and the geographical location and extracting data from the at least one document. Pennington in view of Snow and Clark does not explicitly disclose extracting data from the photograph and the geographical location.
However, Macciola teaches in the field related to relate to input/output (I/O) using optical component(s) of mobile devices. More specifically, the present concepts relate to integrating optical input functions of a mobile device into output functions of the mobile device, and even more specifically performing context-dependent integration of optical input from a mobile device camera into textual output for a mobile workflow or application. Macciola, paragraph 1. Macciola teaches that, The present application photograph), especially cameras of mobile devices (photograph). Macciola, Figs 1A, 1B, 2-3, paragraph 33. As shown in FIG. 1B) may be interacted with by the user to invoke an optical input extension of the mobile application or workflow. In practice, the optical input extension invokes a capture interface and initiates a capture and extraction operation (extracting data from the photograph) (optionally including validation, classification, etc.) as described in further detail below. Macciola, Figs 1A, 1B, 2-3, paragraphs 138, 140, 142, 172, 33.  The image of the document is analyzed by performing OCR thereon. The OCR may be utilized substantially as described above to identify and/or extract characters, and particularly text characters, from the image (extracting data from the photograph). Even more preferably, the extracted characters include an identifier that uniquely identifies the document. The identifier may take any suitable form known in the art, and in some approaches may be embodied as an alphanumeric string of characters, e.g. a tender document account number (such as a 16-digit account number typically associated with credit/debit card accounts), a security code (such as a CCV code on a debit/credit card, a scratch-off validation code, a personal identification number (PIN), etc.) an expiration date (e.g. in the format "MM/YY"), etc. as would be understood by one having ordinary skill in the art upon reading the present descriptions. Macciola, Figs 1A, 1B, 2-3, paragraphs 172, 171-178, 33.
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the method for collecting a person's information, Pennington to include feature of receiving the set of information that includes a photograph of Snow and the feature for receiving a set of information that includes a geographical location of Clark and the feature for extracting data from the photograph of Macciola in order to provide a form completion process that takes less time, and to provide information about the populated form such as date, time and location associated with generation or signature of the form, and to provide a mechanism for receiving optical user input and generating output, especially output that is determined in whole or in part based upon the received input and context of the situation in which input was received or the purpose for which the input is provided. Snow, paragraph 5. Clark, paragraphs 52-53, 26, 24.Macciola, paragraphs 21, 57.
Thus, Pennington in view of Snow, Clark and Macciola teaches the photograph, at least one document and the geographical location and extracting data from the at least one document and the photograph. Pennington in view of Snow, Clark and Macciola does not explicitly disclose extracting data from the geographical location.
However, Ryan teaches in the field related to electronic devices and creating contracts between two parties. Ryan, Abstract. Ryan teaches that GPS locations can also be retrieved for each person for a specified period of time prior to consenting to the contract to determine a history of their locations. An identification and comparison of these locations (extracting (identifying) data from the geographical location) can provide a factor or clue of duress, undue influence, emotion stress, or another factor that can prevent a person from entering a contract (such as providing an affirmative defense to 
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the method for collecting a person's information, completing a form, and searching for the form that includes receiving a set of information that includes a document of Pennington to include feature of receiving the set of information that includes a photograph of Snow and the feature for receiving a set of information that includes a geographical location of Clark and the feature for extracting data from the photograph of Macciola and the feature for extracting data from the geographical location of Ryan in order to provide a form completion process that takes less time, and to provide information about the populated form such as date, time and location associated with generation or signature of the form, and to provide a mechanism for receiving optical user input and generating output, especially output that is determined in whole or in part based upon the received input and context of the situation in which input was received or the purpose for which the input is provided and to assist parties in creating and using contracts and to determine, identify and verify personal information of a party. Snow, paragraph 5. Clark, paragraphs 52-53, 26, 24. Macciola, paragraphs 21, 57. Ryan, paragraphs 1-2, 12, 34. 
program instructions (i.e., Pennington, Fig 4, paragraphs 7, 78-84.) to populate the plurality of fields with a portion of the data that was extracted from set of information based on the processed blank form's field requirements and keeping the populated data within the field coordinates;
data that was extracted from the set of information (information extracted from past year’s tax returns) based on the processed blank form's (tax return) field requirements), information from previously completed form documents, and/or other data known about the taxpayer. Pennington, paragraph 26.
In Step 306, the form completion engine populates the fields with known user information from the set of user information as stored in the user information data store (populate the plurality of fields with a portion of the data that extracted from the set of information (information extracted from past year’s tax returns) based on the processed blank form's (tax return) field requirements). The form completion engine accesses, receives, or otherwise acquires at least a portion of the set of user information. The field completion engine compares the metadata associated with each item of information in the set of user information and determines similarities. For example, to fill a field with associated field name of "Taxpayer Address," the form completion engine would search or otherwise analyze the set of taxpayer information for a corresponding or related item of information. If a corresponding or related item of information is located, the form completion engine will enter that item of information into the field. Pennington, paragraphs 62, 23, 26. 
Thus, as discussed above, Pennington teaches the processing the blank form, identifying a plurality of fields and field coordinates and populating the plurality of fields with a portion of the data that extracted from the set of information based on the processed blank form's field requirements. Pennington does not explicitly disclose keeping the populated data within the field coordinates. 
However, Canaud teaches in the field related to populating electronic forms. Canaud, Abstract, paragraph 1. Canaud teaches that Step 76 can also include causing a field in the form to be dynamically populated according to the association such that the field includes a pre-population indicator when the form is displayed to the user. Such an indicator is any discernable visual indicator drawing the user's attention to the fact that the given field has been dynamically populated in step 76. In the examples of FIG. 9-11, pre-population indicators take the form of dashed boundary lines 88, 90, 94, and 98 positioned proximate to the respective fields (keeping the populated data within the field coordinates). Canaud, Figs 9-11, paragraph 36.
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the method for collecting a person's information, completing a form, and searching for the form that includes receiving a set of information that includes a document of Pennington to include feature of receiving the set of information that includes a photograph of Snow and the feature for receiving a set of information that includes a geographical location of Clark and the feature for extracting data from the photograph of Macciola and the feature for extracting data from the geographical location of Ryan and the feature for keeping the populated data within the field coordinates of Canaud in order to provide a form completion process 
program instructions (i.e., Pennington, Fig 4, paragraphs 7, 78-84.) to generate a completed form, wherein the completed form includes and the photograph; 
Pennington teaches that, Next, in Step 106, the captured image is displayed, and in Step 108, the at least one field is overlayed on the displayed captured image. Pennington, paragraph 27. In Step 302, the form completion engine overlays the fields onto the displayed image (generate a completed form). The form completion engine accesses and analyzes the field metadata to determine the fields to be created. The field metadata may be retrieved from the metadata data store, or received from the form processing engine. Pennington, paragraph 55. In Step 306, the form completion engine populates the fields with known user information from the set of user information as stored in the user information data store (generate a completed form). The form completion engine accesses, receives, or otherwise acquires at least a portion of the set of user information. The field completion engine compares the metadata associated with generate a completed form). Pennington, paragraphs 62-63, 77.);
Thus, Pennington teaches generating the completed form. Pennington does not specifically disclose that the completed form includes the photograph. 
However, Snow teaches that, In the embodiment shown in FIG. 1, the computer 101 is configured to transmit data to the server 103. In the embodiment shown, the computer 101 is configured to transmit data representing a loan application to the server 103. In some embodiments, the computer 101 can also be configured to transmit the driver's license image data to the server 103, either separately or with the loan application (completed form includes the photograph). Snow, paragraphs 38, 26.
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the method for collecting a person's information, completing a form, and searching for the form that includes receiving a set of information that includes a document of Pennington to include feature of receiving the set of information that includes a photograph and to include a photograph with the completed the form of Snow and the feature for receiving a set of information that includes a geographical location of Clark and the feature for extracting data from the photograph of Macciola and the feature for extracting data from the geographical  Ryan and the feature for keeping the populated data within the field coordinates of Canaud in order to provide a form completion process that takes less time, and to provide information about the populated form such as date, time and location associated with generation or signature of the form, and to provide a mechanism for receiving optical user input and generating output, especially output that is determined in whole or in part based upon the received input and context of the situation in which input was received or the purpose for which the input is provided and to assist parties in creating and using contracts and to determine, identify and verify personal information of a party and to populate fields with data proximate to the respective fields and to verify a user’s identity data and provide a form completion process that takes less time. Snow, paragraphs 5-8. Clark, paragraphs 52-53, 26, 24.Macciola, paragraphs 21, 57. Ryan, paragraphs 1-2, 12, 34. Canaud, Figs 9-11, paragraph 36.
program instructions (i.e., Pennington, Fig 4, paragraphs 7, 78-84.) to analyze the completed form and apply at least one tag to the completed form, wherein the at least one tag is related to data extracted from the photograph and the geographical location is categorized and searchable; and 
Pennington in view of Snow, Clark, Ryan, Macciola and Canaud teaches the completed form and the data extracted from the photograph and the geographical location. Pennington does not specifically disclose analyzing the completed form and applying at least one tag to the completed form, wherein the at least one tag is related to the data extracted from the photograph and the geographical location categorized and searchable. 
However, Sherry teaches in the field related to computer-implemented methods and systems and more particularly relates to automating data entry for fields in electronic documents. Sherry, paragraph 1. Sherry, which is analogous to the claimed invention because Sherry is directed toward entering data into electronic form documents, teaches that, A document management application may be hosted on a website and may provide a user with access to multiple form documents via the website. For example, the user may have a user profile under which various documents are stored, such as a loan application, a customer survey, a purchase order, etc. The user profile may also include several different tags or other field descriptions that include field descriptions for common fields in a document, such as a "First Name" tag, a "Last Name" tag, etc. The values for the field descriptions may be entered when the user creates the user profile for the document management application (e.g., by entering "Joe" for "First Name" and "Snuffy" for last name). When the user types data into one of the stored documents, the document management application can determine that the entered data matches or otherwise corresponds to data in the tags of the user profile. For example, if the user types "Joe" into a field of the loan application form, the document management application determines that the string "Joe" is the value of the "First Name" field description in the user profile. Based on matching the data entered by the user and the value for the "First Name" tag, the document management application applies the "First Name" tag to the field of the loan application form (analyze the completed form and apply at least one tag to the completed form, wherein the at least on tag is related to data filled into the form)) in which the user has entered "Joe." This 
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the method for collecting a person's information, completing a form, and searching for the form that includes receiving a set of information that includes a document of Pennington to include feature of receiving the set of information that includes a photograph and to include a photograph with the completed the form of Snow and the feature for receiving a set of information that includes a geographical location of Clark and the feature for extracting data from the photograph of Macciola and the feature for extracting data from the geographical location of Ryan and the feature for keeping the populated data within the field coordinates of Canaud and the feature for analyzing the completed form and apply at least one tag to the completed form of Sherry in order to provide a form completion process that takes less time, and to provide information about the populated form such as date, time and location associated with generation or signature of the form, and to provide a mechanism for receiving optical user input and generating output, especially output that is determined in whole or in part based upon the received input and context of the situation in which input was received or the purpose for which the input is provided and to assist parties in creating and using contracts and to determine, identify and verify personal information of a party and to populate fields with data proximate to the respective fields and to verify a user’s identity data and provide a form completion process that takes less time and to provide document management, identifying similar fields in different documents and entering information in similar fields. Snow,  Sherry, paragraphs 4, 2-3, 24-25.
Thus, Pennington in view of Snow, Clark, Ryan, Macciola, Canaud and Sherry teaches the data extracted from the photograph and the geographical location and analyzing the completed form and applying at least one tag to the completed form, wherein the at least on tag is related to data filled into the form. Pennington in view of Sherry does not specifically disclose that the at least one tag is related to data extracted from the photograph and the geographical location and is categorized and searchable.
However, Macciola teaches that data extracted from the photograph is filled into the form. Macciola teaches that, Put another way, the optical input extension of the virtual keyboard interface described herein is preferably a seamless integration of functionalities that enables a user to locate data entry fields, invoke an optical input extension, capture optical input via the optical input extension, and populate the data entry field(s) with textual information determined from the captured optical input (data extracted from the photograph is used to populate the form). Macciola, paragraph 74. The image of the document is analyzed by performing OCR thereon. The OCR may be utilized substantially as described above to identify and/or extract characters, and particularly text characters, from the image (extracting data from the photograph). Macciola, Figs 1A, 1B, 2-3, paragraphs 172, 171-178, 33. The workflow may include fields requesting information such as the applicant's name, driver license number, vehicle make, model, and/or year, state of residence, etc. Macciola, paragraph 174. Based on a user invoking one of the fields of the mobile application, and/or based on 
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the method for collecting a person's information, completing a form, and searching for the form that includes receiving a set of information that includes a document and populating a plurality of fields with a portion of the data extracted from the set of information of Pennington to use the feature of analyzing the completed form and applying at least one tag to the completed form, wherein the at least on tag is related to data filled into the form of Sherry with the extracted data from the photograph filled into the form of Macciola in order to provide a mechanism for receiving optical user input and generating output, especially output that is determined in whole or in part based upon the received input and context of the situation in which input was received or the purpose for which the input is provided and to provide document management, identifying similar fields in different documents and entering information in similar fields. Macciola, paragraphs 21, 57. Sherry, paragraphs 4, 2-3, 24-25.
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the method for collecting a person's information, completing a form, and searching for the form that includes receiving a set of information that includes a document of Pennington to include feature of receiving the set of information that includes a photograph and to include a photograph with the Snow and the feature for receiving a set of information that includes a geographical location of Clark and the feature of analyzing the completed form and applying at least one tag to the completed form, wherein the at least on tag is related to data filled into the form of Sherry and the extracted data from the photograph filled into the form of Macciola and the feature for extracting data from the geographical location of Ryan and the feature for keeping the populated data within the field coordinates of Canaud in order to provide a form completion process that takes less time, and to provide information about the populated form such as date, time and location associated with generation or signature of the form, and to provide a mechanism for receiving optical user input and generating output, especially output that is determined in whole or in part based upon the received input and context of the situation in which input was received or the purpose for which the input is provided and to assist parties in creating and using contracts and to determine, identify and verify personal information of a party and to populate fields with data proximate to the respective fields and to verify a user’s identity data and provide a form completion process that takes less time and to provide document management, identifying similar fields in different documents and entering information in similar fields. Snow, paragraphs 5-8. Clark, paragraphs 52-53, 26, 24. Macciola, paragraphs 21, 57. Ryan, paragraphs 1-2, 12, 34. Canaud, Figs 9-11, paragraph 36. Sherry, paragraphs 4, 2-3, 24-25.
Thus, Pennington in view of Snow, Clark, Ryan, Macciola, Canaud and Sherry teaches the data extracted from the photograph and the geographical location and analyzing the completed form and applying at least one tag to the completed form, 
However, Clark teaches in the field related to obtaining consent to use media, including entering information into an electronic consent form and storing the digital consent in a database. Clark, paragraphs 5, 6. Clark teaches that, data collection module 615 may operate to receive data from one or more users in association with the media and/or the consent form. For example, data collection module 615 may prompt a user for information such as, for example, full name, mailing address, email address, age, etc., which information may be used to automatically populate the consent form with the required information. Data collection module 615 may be integrated with a user interface to assist in receiving the required information for completing the consent form. Data collection module 615 may collect or prompt the user for other information that is not necessarily required for the consent form including, for example, information for storage of the consent form, delivery of the consent form to the individual and/or person/company who is requesting consent, or the like. Data collection module 615 may automatically tag the consent form with general information such as date, time and location associated with generation of the media and/or signature of the media consent (apply at least one tag to the completed form, wherein the at least one tag is related to the geographical location). Clark, paragraph 52.
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the method for collecting a person's information, Pennington to include feature of receiving the set of information that includes a photograph and to include a photograph with the completed the form of Snow and the features for receiving a set of information that includes a geographical location and apply at least one tag to the completed form, wherein the tag is related to the geographical location of Clark and the feature of analyzing the completed form and applying at least one tag to the completed form, wherein the at least on tag is related to data filled into the form of Sherry and the extracted data from the photograph filled into the form of Macciola and the feature for extracting data from the geographical location of Ryan and the feature for keeping the populated data within the field coordinates of Canaud in order to provide a form completion process that takes less time, and to provide information about the populated form such as date, time and location associated with generation or signature of the form, and to provide a mechanism for receiving optical user input and generating output, especially output that is determined in whole or in part based upon the received input and context of the situation in which input was received or the purpose for which the input is provided and to assist parties in creating and using contracts and to determine, identify and verify personal information of a party and to populate fields with data proximate to the respective fields and to verify a user’s identity data and provide a form completion process that takes less time and to provide document management, identifying similar fields in different documents and entering information in similar fields. Snow, paragraphs 5-8. Clark, paragraphs 52-53, 26, 24. Macciola, paragraphs 21, 57. 
Thus, Pennington in view of Snow, Clark, Ryan, Macciola, Canaud and Sherry teaches the data extracted from the photograph and the geographical location and analyzing the completed form and applying at least one tag to the completed form, wherein the at least on tag is related to data extracted from a photograph and the geographical location. Pennington in view of Sherry and Macciola does not specifically disclose that the at least one tag categorized and searchable.
However, Shetty teaches in the field related to improving the efficiency and effectiveness of computing systems used in searching for and using forms. Shetty, paragraph 1. Shetty, which is analogous to the claimed invention because Shetty is directed toward tagging and searching forms, teaches that Method 300 further involves storing the forms and the respective categories associated with the forms at an electronic form search server (searchable), as shown in block 304. Storing the forms and the respective categories associated with the forms can involve tagging each form with a best matching category (tag is categorized and searchable), one or more associated categories (tag is categorized and searchable), a ranked listing of associated categories (tag is categorized and searchable), and the like. In one embodiment, storing the forms and the respective categories associated with the forms involves storing an indication of significance of a category to a form, e.g., category A is the form's primary category and categories B and C are secondary categories, etc. Shetty, paragraph 41, 42, 49, 60.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the method for collecting a person's information, completing a form, and searching for the form that includes receiving a set of information that includes a document of Pennington to include feature of receiving the set of information that includes a photograph and to include a photograph with the completed the form of Snow and the features for receiving a set of information that includes a geographical location and apply at least one tag to the completed form, wherein the tag is related to the geographical location of Clark and the feature of analyzing the completed form and applying at least one tag to the completed form, wherein the at least on tag is related to data filled into the form of Sherry and the extracted data from the photograph filled into the form of Macciola and the feature for extracting data from the geographical location of Ryan and the feature for keeping the populated data within the field coordinates of Canaud and the form tag that is categorized and searchable of Shetty in order to provide a form completion process that takes less time, and to provide information about the populated form such as date, time and location associated with generation or signature of the form, and to provide a mechanism for receiving optical user input and generating output, especially output that is determined in whole or in part based upon the received input and context of the situation in which input was received or the purpose for which the input is provided and to assist parties in creating and using contracts and to determine, identify and verify personal information of a party and to populate fields with data proximate to the respective fields and to verify a user’s identity data and to provide document management, identifying similar fields in different documents and entering information in 
program instructions (i.e., Pennington, Fig 4, paragraphs 7, 78-84.) to indicate a signature was input on the completed form, and collecting the geographical signature location and applying at least one tag to the geographical signature location.
Pennington does not specifically disclose to indicate a signature was input on the completed form, and collecting the geographical signature location and applying at least one tag to the geographical signature location.
However, Clark teaches that the data collection module 615 may operate to receive data from one or more users in association with the media and/or the consent form. For example, data collection module 615 may prompt a user for information such as, for example, full name, mailing address, email address, age, etc., which information may be used to automatically populate the consent form with the required information. Data collection module 615 may be integrated with a user interface to assist in receiving the required information for completing the consent form. Data collection module 615 indicate a signature was input on the completed form, and collecting the geographical signature location and applying at least one tag to the geographical signature location) of the media consent. Clark, Fig. 6, paragraph 52.
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the method for collecting a person's information, completing a form, and searching for the form that includes receiving a set of information that includes a document of Pennington to include feature of receiving the set of information that includes a photograph and to include a photograph with the completed the form of Snow and the features for receiving a set of information that includes a geographical location and apply at least one tag to the completed form, wherein the tag is related to the geographical location and indicate a signature was input on the completed form, and collecting the geographical signature location and applying at least one tag to the geographical signature location of Clark and the feature of analyzing the completed form and applying at least one tag to the completed form, wherein the at least on tag is related to data filled into the form of Sherry and the extracted data from the photograph filled into the form of Macciola and the feature for extracting data from the geographical location of Ryan and the feature for keeping the populated data within the field coordinates of Canaud and the form tag that is Shetty in order to provide a form completion process that takes less time, and to provide information about the populated form such as date, time and location associated with generation or signature of the form, and to provide a mechanism for receiving optical user input and generating output, especially output that is determined in whole or in part based upon the received input and context of the situation in which input was received or the purpose for which the input is provided and to assist parties in creating and using contracts and to determine, identify and verify personal information of a party and to populate fields with data proximate to the respective fields and to verify a user’s identity data and to provide document management, identifying similar fields in different documents and entering information in similar fields and to improve the experience of a person searching for forms or wishing to browse through forms in a particular category and the improved searching and browsing also enables searching on phones, tablets, and other small devices because the search results are more likely to be relevant, less time-consuming and less frustrating navigation on the small device will be required and to provide document management, identifying similar fields in different documents and entering information in similar fields. Snow, paragraphs 5-8. Clark, paragraphs 52-53, 26, 24. Macciola, paragraphs 21, 57. Ryan, paragraphs 1-2, 12, 34. Canaud, Figs 9-11, paragraph 36. Sherry, paragraphs 4, 2-3, 24-25. Shetty, paragraphs 38, 41, 42, 49, 60.

Regarding claim 19, which depends from claim 15 and recites:
further comprising, program instructions to require additional information, wherein it is determined that the set of information is associated with a minor.  

However, Clark teaches that, receiving the at last one person's digital consent may include receiving information including at least one of a name and signature of the at least one person (or a parent or guardian of the at least one person in the case of a minor) (requiring additional information, wherein it is determined that the set of information is associated with a minor) and entering the information into an electronic consent form. Clark, paragraph 61.
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the method for collecting a person's information, completing a form, and searching for the form that includes receiving a set of information that includes a document of Pennington to include feature of receiving the set of information that includes a photograph and to include a photograph with the completed the form of Snow and the features for receiving a set of information that includes a geographical location and apply at least one tag to the completed form, wherein the tag is related to the geographical location and indicate a signature was input on the completed form, and collecting the geographical signature location and applying at least one tag to the geographical signature location and requiring additional information, wherein it is determined that the set of information is associated with a minor of Clark and the feature of analyzing the completed form and applying at least  Sherry and the extracted data from the photograph filled into the form of Macciola and the feature for extracting data from the geographical location of Ryan and the feature for keeping the populated data within the field coordinates of Canaud and the form tag that is categorized and searchable of Shetty in order to provide a form completion process that takes less time, and to provide information about the populated form such as date, time and location associated with generation or signature of the form, and to provide a mechanism for receiving optical user input and generating output, especially output that is determined in whole or in part based upon the received input and context of the situation in which input was received or the purpose for which the input is provided and to assist parties in creating and using contracts and to determine, identify and verify personal information of a party and to populate fields with data proximate to the respective fields and to verify a user’s identity data and to provide document management, identifying similar fields in different documents and entering information in similar fields and to improve the experience of a person searching for forms or wishing to browse through forms in a particular category and the improved searching and browsing also enables searching on phones, tablets, and other small devices because the search results are more likely to be relevant, less time-consuming and less frustrating navigation on the small device will be required and to provide document management, identifying similar fields in different documents and entering information in similar fields and provide improved ways in which consent is obtained from individuals in settings where consent to use media is mandatory. Snow, paragraphs 5-8. Clark, paragraphs 52-53, 61, 26, 24, 2-3. Macciola, paragraphs 21, 57. 

Regarding claim 20, which depends from claim 15 and recites:
further comprising, requesting, by one or more processors, additional information, wherein it is determined that at least one of the at least one plurality of fields are incorrect or incomplete.  
Pennington in view of Snow, Clark, Macciola, Ryan, Canaud, Sherry and Shetty teach the system of claim 15, from which claim 20 depends, including receiving a set of information. Please see above rejection of claim 15. Pennington teaches that, in Step 308, the form completion engine determines whether there are fields that have been not been completed in Step 306, other than those specifically left blank as discussed above. If there are, the form completion engine may analyze to determine whether proper information can be calculated or determined based upon the set of user information and/or the other completed fields. In some instances, this is a numerical calculation, a logical determination, or a combination thereof. A logical determination is a calculation or logical step based upon the prior input or associated data. The logical determination may prescribe or eliminate additional fields or other actions to be completed by the user (requesting, by one or more processors, additional information, wherein it is determined that at least one of the at least one plurality of fields are incorrect or incomplete). Pennington, paragraphs 64-66. If there are fields without associated data following Step 306 and 308, these fields may be highlighted or otherwise designated for completion by the user in Step 310 (requesting, by one or more processors, additional information, wherein it is determined that at least one of the at least one plurality of fields are incorrect or incomplete). These fields may be cycled or toggled through for the user to complete. Pennington, paragraph 65.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pennington in view of Snow, Clark, Ryan, Macciola, Canaud, Sherry and Shetty as applied to claim 15 above, and further in view of Shirley et al. (Pub. No. US 2004/0034554 A1, published February 19, 2004) hereinafter Shirley.

Regarding claim 16, which depends from claim 15 and recites:
further comprising program instructions to categorizing the completed form, based on the at least one tags, and the information populated in the plurality of fields.  
Pennington in view of Snow, Clark, Macciola, Ryan, Canaud, Sherry and Shetty teach the system of claim 15, from which claim 16 depends, including the completed form, at least one tags and the information populated in the plurality of fields. Please see above rejection of claim 15. Pennington does not specifically disclose categorizing, by one or more processors, the completed form, based on the at least one tags, and the information populates in the plurality of fields.
However, Shetty teaches in the field related to computer-implemented methods and systems and more particularly relates to improving the efficiency and effectiveness of computing systems used in searching for and using forms. Shetty, paragraph 1. Shetty teaches that Method 400 further involves storing the forms and the respective categorizing, by one or more processors, the form, based on the at least one tags), best matching categories, category rankings, category significance, metadata indicating category associations, etc. The stored information can additionally or alternatively represent feature vector scores. Shetty, paragraphs 49, 41, 60. 
Thus, Shetty teaches categorizing, by one or more processors, the form, based on the at least one tags. Pennington in view of Shetty does not specifically disclose categorizing, by one or more processors, the completed form, based the information populated in the plurality of fields.
However, Shirley teaches in the field related generally to data collection and, more specifically, to automated web-based data collection. Shirley, paragraph 1.  Shirley teaches that, the user creates the form and completes as much information as possible--the system business rules require they at least enter a Company Name in that field and Project Number in that field so the form can be located by sorting (categorizing) on either field in the database once it is saved (categorizing (sorting), by one or more processors, the completed form, based the information populated in the plurality of fields (Company Name, Project Number)). The interactive 8120-10 337 portrayed includes a plurality of data fields (such as a "Submitter" field 321). Shirley paragraph 108.
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the method for collecting a person's information, completing a form, and searching for the form that includes receiving a set of information that includes a document of Pennington to include feature of receiving the set of information that includes a photograph and to include a photograph with the completed the form of Snow and the features for receiving a set of information that includes a geographical location and apply at least one tag to the completed form, wherein the tag is related to the geographical location and indicate a signature was input on the completed form, and collecting the geographical signature location and applying at least one tag to the geographical signature location of Clark and the feature of analyzing the completed form and applying at least one tag to the completed form, wherein the at least on tag is related to data filled into the form of Sherry and the extracted data from the photograph filled into the form of Macciola and the feature for extracting data from the geographical location of Ryan and the feature for keeping the populated data within the field coordinates of Canaud and the form tag that is categorized and searchable of Shetty and the features for categorizing and sorting, by one or more processors, the completed form, based the information populates in the plurality of fields of Shirley in order to provide a form completion process that takes less time, and to provide information about the populated form such as date, time and location associated with generation or signature of the form, and to provide a mechanism for receiving optical user input and generating output, especially output that is determined in whole or in part based upon the received input and context of the situation in which input was received or the purpose for which the input is provided and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748.  The examiner can normally be reached on Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA M LEVEL/Examiner, Art Unit 2144